            Case 2:17-cv-00185-LPL Document 63 Filed 04/30/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JEAN LAWNICZAK,                            )
                                           )
               Plaintiff,                  )      Civil Action No. 2:17-cv185
                                           )
       v.                                  )      Magistrate Judge Lisa Pupo Lenihan
                                           )
ALLEGHENY COUNTY, et al,                   )
                                           )
               Defendants.                 )




                                        JUDGMENT


       IT IS ORDERED this 30th day of April, 2019, that judgment is entered on behalf of the

Defendants Allegheny County, Orlando Harper, Simon Wainwright, Correction Officer

Marguerite Bonenberger, Sergeant Andrew Haburjak, and Nurse Tricia Corrado and against the

Plaintiff, Jean Lawniczak. The Clerk of Court is directed to mark this case as CLOSED.




                                                         s/Lisa Pupo Lenihan
                                                         Lisa Pupo Lenihan
                                                         United States Magistrate Judge



cc:    Counsel of record.
